Citation Nr: 0404887	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 11, 1999 
for the award of service connection for a seizure disorder, 
residuals of facial scar, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from February 1993 to July 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for a seizure disorder, residuals of 
facial scar and depressive disorder, and assigned 10 percent 
ratings for each effective to May 11, 1999.  The veteran has 
appealed the assignment of the effective date of award.  The 
Montgomery, Alabama, RO currently has jurisdiction over the 
claim.


FINDINGS OF FACT

The veteran first filed a formal claim for service connection 
for a seizure disorder, residuals of facial scar and 
depressive disorder on May 11, 1999, and there are no 
communications prior to this time which may be considered a 
formal or informal claim.


CONCLUSION OF LAW

Entitlement to an effective date earlier than May 11, 1999 
for the award of service connection for a seizure disorder, 
residuals of facial scar and depressive disorder is not 
established.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.400(b)(2)(i) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that she is entitled to an effective date 
earlier than May 11, 1999 for the award of service connection 
for a seizure disorder, residuals of facial scar, and 
depressive disorder.  Upon review of her statements of 
record, she argues that her award should be effective date to 
the date of an application for Vocational and Rehabilitation 
benefits she filed prior to her discharge from service.  This 
claim stems from a Notice of Disagreement (NOD) filed after 
an initial grant of service connection, and involves a 
retroactive review of the documents of record prior to the 
effective date of award to determine whether, based upon the 
statute and regulations governing effective dates, she is 
entitled to an earlier effective date for her award of 
service connection.

The veteran's claim essentially involves a question of law, 
and the Board agrees with the RO that there is no information 
and/or evidence to be obtained in order to substantiate the 
claim.  See 38 U.S.C. § 7105(d)(1) (West 2002) (Upon receipt 
of a notice of disagreement (NOD), the agency of original 
jurisdiction shall take such development or review action as 
deemed appropriate).  As such, the RO has issued a Statement 
of the Case (SOC) advising the veteran of the Reasons and 
Bases for its denial as well as the information and evidence 
reviewed in arriving at the decision.  The Board finds that 
all evidence necessary is of record and that no reasonable 
possibility exists that any further development could 
substantiate this claim.  The Board notes that the notice 
provisions of 38 U.S.C. § 5103 are not applicable to the 
claim on appeal.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

Briefly summarized, the veteran entered active duty in 
February 1993.  Her service medical records reflect that she 
was involved in a motor vehicle accident in November 1995 
resulting in residual injury of facial scars and post-
traumatic epilepsy.  On April 16, 1996, a Physical Evaluation 
Board (PEB) determined her unfit for active duty due to new 
onset seizure disorder evaluated as 40 percent disabling 
under VA's diagnostic code 8045-8910.  

In a document dated May 7, 1996, the veteran signed and filed 
a claim with the Winston-Salem, North Carolina, RO for 
chapter 31 vocational rehabilitation benefits due to post-
traumatic epilepsy, disfiguring scar due to laceration of the 
chin, frequent headaches and blurred vision.  This 
application was for the express purpose of seeking 
"education, training and employment services through the 
Department of Veterans Affairs."

A special service department order, dated June 4, 1996, 
notified the veteran of her active duty status as follows:

EFFECTIVE 15 JUL 96 YOU ARE RELIEVED FROM 
ACTIVE DUTY, ORGANIZATION AND STATION OF 
ASSIGNMENT.  EFFECTIVE 16 JUL 96 YOU ARE 
PLACED ON THE TEMPORARY DISABILITY RETIRED 
LIST IN THE RETIRED PAY GRADE OF SRA PER AFI 
36-3212 WITH COMPENSABLE PERCENTAGE FOR 
PHYSICAL DISABILITY OF 40 PERCENT.

Based upon the above-mentioned evidence of record, a June 6, 
1996 RO decision granted the veteran's claim for entitlement 
to vocational rehabilitation under 38 U.S.C. chapter 31.  The 
Reasons and Bases portion of the decision stated as follows:

A service-connected disability evaluated as 20 
percent or more disabling will establish 
entitlement to vocational rehabilitation.  
Entitlement is granted because a 20 percent 
rating has been assigned for the following: 
Seizure disorder, status post motor vehicle 
accident closed head injury.

Evidence shows veteran was involved in a motor 
vehicle accident on 11-09-95 in which she was 
a front seat passenger that sustained a closed 
head injury.  New onset of seizures developed 
a few weeks following head injury.  The PEB 
conducted on 04-16-96 found the veteran unfit 
for continued military duty and is now 
awaiting military discharge.

The next document of record consists of a June 1998 letter 
from the Defense Finance and Accounting Service, received on 
August 10, 1998, which notified the RO that the veteran was 
discharged from the TDRL with severance pay on February 18, 
1998 at the grade of Sgt/E-4 at the gross pay of $8274.60 and 
net pay of $5067.79.

In a statement received on January 4, 1999, the veteran 
submitted a statement to the RO which stated as follows:

To whom it may concern, 

I am trying to locate my medical records.  
They were supposed to be sent with me to the 
military facility in the area, but a mistake 
was made.  I am applying for Social Security 
disability but my claim cannot be reviewed 
until I locate my records.  Please respond to 
the appropriate office.

The RO released the requested records on February 2, 1999.

On May 11, 1999, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) 
requesting service connection for disabilities related to her 
in-service motor vehicle accident, to include a seizure 
disorder, residuals of facial scar, and depressive disorder.

By decision dated September 2002, the St. Petersburg, 
Florida, RO granted service connection for seizure disorder, 
residuals of facial scar and depressive disorder, and 
assigned 10 percent ratings for each effective to May 11, 
1999.  This date of award is based upon the date of receipt 
of the veteran's VA Form 21-526.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid under any laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002) 
(emphasis added).  See also 38 C.F.R. § 3.151(a) (2003); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (section 
5101 "mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid).  A claim has been 
defined as a "formal or informal communication in writing 
requesting a determination or entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 38 C.F.R. 
§ 3.1(p) (2003).  Any "communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by" VA may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2003).  However, such communication 
"must identify the benefit being sought."  Id.  Although a 
claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).

In this case, there is no dispute that the veteran filed a 
claim for chapter 31 benefits just prior to her discharge 
from service.  This application was for the express purpose 
of seeking "education, training and employment services 
through the Department of Veterans Affairs."  There is no 
language in this application, either pre-printed by VA or 
written in by the veteran, indicating an intent to seek 
service connected benefits.  The Board also finds no 
statutory or regulatory basis which allows for VA to accept 
such an application for service connected benefits.  Cf. 
38 C.F.R. § 3.151(a) (2003) (veteran's claim for compensation 
benefits may be considered a claim for pension and vice 
versa); 38 C.F.R. § 3.153 (2003) (an application to SSA will 
be considered a claim for VA death benefits as of the date of 
receipt in SSA).

As such, the Board finds no basis in law in which to accept 
the veteran's pre-discharge application for chapter 31 
benefits as an application for service connected benefits.  
At the time of application and decision, the veteran was on 
active duty status and not entitled to service connected 
benefits.  See 38 U.S.C.A. § 1110 (West 2002) (basic 
entitlement predicated upon a veteran being discharged or 
released from active service under conditions other than 
dishonorable).  Rather, the evidence of record indicates that 
the veteran chose to accept military pay benefits for service 
related disabilities while she was on TDRL.  Since the 
veteran did not file an application for service connection 
within one year of her discharge, the effective date of an 
award shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 38 U.S.C.A. § 5110(a) 
(West 2002).  

The first written document of record evidencing the veteran's 
intent to seek service connected benefits was received on May 
11, 1999 by means of a VA Form 21-526 filing.  This is the 
date of award affixed by the RO.  Notwithstanding the merits 
of her argument, VA is not authorized to award benefits 
dating back to a period of time where it was not placed on 
notice that a claim for benefits was being sought.  The Board 
therefore finds that the veteran first filed a formal claim 
for service connection for renal cancer on May 11, 1999; 
there are no communications prior to this time which may be 
considered a formal or informal claim.  38 U.S.C.A. §§ 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400(b)(2)(i) (2003).  
Moreover, it may be noted that the veteran apparently never 
thought that she had filed a claim for compensation prior to 
May 11, 1999.  On that application, she specifically 
indicated in response to questions on the application form, 
that she had only applied for vocational rehabilitation 
benefits previously.  See block 9B on the application form.


ORDER

An effective date earlier than May 11, 1999 for the award of 
service connection for a seizure disorder, residuals of 
facial scar, and depressive disorder is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



